DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Upon further review of the Applicant’s arguments, the Applicant argued that the prior art reference Vyas (US Publication No. 20170332318) fails to teach at least in part “a communication unit configured to transmit, to a wireless network apparatus, an authentication verification packet for verifying whether authentication with the wireless network apparatus is released”.

In response the Examiner respectfully disagrees with the Applicant’s arguments and kindly direct the Applicant to Vyas e.g. fig. 1, fig. 5, pp. [0028], and pp. [0029], which discussed the concept in a wireless communication system wherein based on the keep-alive message (i.e. authentication verification packet) transmitted by the STA to the AP, the AP respond with a de-authentication message. Thus the de-authentication message indicates that the AP has disassociated (i.e. released) the STA due to inactivity.  
Therefore given the at least claimed limitations its’ broadest reasonable interpretation, the claim does not uniquely and particularly define the terms "authentication verification packet" and/or “released” so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The terms are broadly claimed, therefore, is fairly characterized as discussed above in fig. 5, pp. [0028], and pp. [0029]. Therefore it is believed that Vyas teaches the at least claim limitation in question as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US Publication No. 20170332318) in view of Gupta et al. (US Publication No. 20180124111).

As to claims 1 and 7, Vyas teaches a terminal, comprising: a communication unit configured to transmit, to a wireless network apparatus, an authentication verification packet for verifying whether authentication with the wireless network apparatus is released (fig. 7, fig. 5, pp0029, STA transmits keep-alive message to the AP, to ensure that AP does not disassociate i.e. de-authenticate the STA); a reception verification unit configured to verify whether a retransmission packet is received and having been sent in response to the authentication verification packet from the wireless network apparatus (fig. 7, fig. 5, pp0060, in response to the received keep-alive message, transmit de-authentication frame); and a controller configured to determine whether the authentication with the wireless network apparatus is released based on whether the retransmission packet is received or not (fig. 7, fig. 5, pp0060, in response to the received keep-alive message, transmit de-authentication frame), and perform a procedure of reconnection with the wireless network apparatus based on a result of the determination (fig. 7, fig. 5, pp0061, in response to the receipt of the de-authentication frame, initiate a re-association with the AP). However, Vyas fails to explicitly mention that the retransmission packet representing that authentication with the wireless network apparatus is maintained.
In an analogous field of endeavor, Gupta teaches that the retransmission packet representing that authentication with the wireless network apparatus is maintained (fig. 6, pp0010, based on authentication verification request, transmit positive authentication response to maintain connection). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Vyas with the teachings of Gupta to achieve the goal of efficiently and reliably avoiding attacks causing serious security implications for the affected user by means of loss of confidential data, malware implantation, etc. (Gupta, pp0004).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US Publication No. 20170332318) in view of Gupta et al. (US Publication No. 20180124111) and further in view of Nowottnick (US Publication No. 20120280788).

As to claim 2, Vyas in view of Gupta teaches the limitations of the independent claims as discussed above. However fails to explicitly teach further comprising: a power management unit configured to control an operation of the terminal to either a low power mode or an active mode, and wherein the power management unit switches the terminal from the low power mode to the active mode at every preset transmission period of the authentication verification packet.  
In an analogous field of endeavor, Nowottnick teaches further comprising: a power management unit configured to control an operation of the terminal to either a low power mode or an active mode, and wherein the power management unit switches the terminal from the low power mode to the active mode at every preset transmission period of the authentication verification packet (fig. 1, fig. 3, pp0019, pp0022, at a polling interval, the transponder is woken up i.e. a transponder receiving the signal to switch between a low-power state and an active state (e.g., to "wake up" from a low-power state and enter an active state), and communicate authentication in response to the wake-up response, to determine authenticity and pp0023). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Vyas and Gupta with the teachings of Nowottnick to achieve the goal of efficiently and reliably authenticating a communication device and enhancing power usage in a communication system (Nowottnick, pp0003).

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US Publication No. 20170332318) in view of Gupta et al. (US Publication No. 20180124111) and further in view of Garg et al. (US Patent No. 10261562).

As to claims 3 and 8, Vyas in view of Gupta teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the communication unit transmits at least one of a broadcast packet and a multicast packet as the authentication verification packet.  
In an analogous field of endeavor, Garg teaches wherein the communication unit transmits at least one of a broadcast packet and a multicast packet as the authentication verification packet (fig. 1, fig. 2, col. 4, lines 57-61, and col. 10, lines 18-19, the multicast packet includes authentication information which is verified by the sleeping devices). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Vyas and Gupta with the teachings of Garg to achieve the goal of efficiently and securely communicating in a wireless communication system and to enhance power consumption (Garg, col. 1, lines 50-55). 

Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US Publication No. 20170332318) in view of Gupta et al. (US Publication No. 20180124111) and further in view of Cho et al. (US Publication No. 20090125966).

As to claims 4 and 9, Vyas in view of Gupta teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the reception verification unit verifies whether a same packet as the authentication verification packet is received from the wireless network apparatus as the retransmission packet.  
In an analogous field of endeavor, Cho teaches wherein the reception verification unit verifies whether a same packet as the authentication verification packet is received from the wireless network apparatus as the retransmission packet (fig. 1, fig. 3, S340, transmit authentication request message and receive authentication request verification corresponding to authentication request message). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Vyas and Gupta with the teachings of Cho to achieve the goal of efficiently enhancing authentication to avoid unauthorized user in a communication system (Cho, pp0009). 

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US Publication No. 20170332318) in view of Gupta et al. (US Publication No. 20180124111) and further in view of Sakai (US Publication No. 20150269368).

As to claim 5, Vyas in view of Gupta teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the reception verification unit verifies whether the retransmission packet which is sent in response to the authentication 16DS 19-9F07 verification packet received from another terminal by the wireless network apparatus is received from the wireless network apparatus.  
In an analogous field of endeavor, Sakai teaches wherein the reception verification unit verifies whether the retransmission packet which is sent in response to the authentication 16DS 19-9F07 verification packet received from another terminal by the wireless network apparatus is received from the wireless network apparatus (fig. 1, fig. 7, S203, S205, and S206, client apparatus receives authentication result based on the authentication request transmitted from another apparatus). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Vyas and Gupta with the teachings of Sakai to achieve the goal of efficiently and securely communicating authorization among multiple apparatus in a wireless communication system (Sakai, pp0018).
As to claim 6, Vyas in view of Gupta teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the another terminal is any one terminal from among terminals on a same network maintaining a data link with the wireless network apparatus.
In an analogous field of endeavor, Sakai teaches wherein the another terminal is any one terminal from among terminals on a same network maintaining a data link with the wireless network apparatus (fig. 1, fig. 2, fig. 7, and pp0014, apparatuses communicating in or over one local area network). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Vyas and Gupta with the teachings of Sakai to achieve the goal of efficiently and securely communicating authorization among multiple apparatus in a wireless communication system (Sakai, pp0018).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US Patent No. 7251729), discussed the concept of an authentication method for establishing a connection between devices that want to communicate data in a communication environment using communication specification such as Bluetooth is provided and performing an authentication procedure between transmitting and receiving link managers according to the authentication condition of the authentication-request destination when a connection is established between devices (see fig. 1 and fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645